1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     KARL K. KNIGHT II,                                 Case No. 3:19-cv-00114-MMD-WGC

7                                    Plaintiffs,                       ORDER
             v.
8

9     DEPUTY DJUKIC, et al.,

10                               Defendants.

11

12          Pro Se Plaintiff Karl K. Knight II, who was previously an inmate in the custody of

13   the Nevada Department of Corrections (“NDOC”), brings this action under 42 U.S.C. §

14   1983. Before the Court is the Report and Recommendation (“R&R”) of United States

15   Magistrate Judge William G. Cobb (ECF No. 33) recommending that the Court deny

16   Plaintiff’s motion for summary judgment (“Motion”) (ECF No. 21) and Defendants’ motion

17   to strike Plaintiff’s Motion (ECF No. 32). Plaintiff and Defendants had until March 4, 2020

18   to file objections. To date, no objection to the R&R has been filed. For this reason, and as

19   explained below, the Court adopts the R&R and will deny both motions.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

27   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

28   magistrate judges’ findings and recommendations is required if, but only if, one or both
1    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

2    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

3    itself that there is no clear error on the face of the record in order to accept the

4    recommendation”).

5            Nevertheless, the Court conducts de novo review to determine whether to accept

6    the R&R. Judge Cobb found that Defendants timely filed an answer, but mistakenly served

7    it on Plaintiff’s old address. (ECF No. 33 at 3–4.) Judge Cobb determined that this was a

8    reasonable mistake because the complaint was served using Plaintiff’s old address and

9    Defendants had not yet appeared in the case when Plaintiff filed the notices of change of

10   address. (Id.) Defendants subsequently served Plaintiff at the correct address. (ECF No.

11   28.) Therefore, Judge Cobb recommends that Plaintiff’s Motion be denied and Defendants

12   motion to strike be denied as moot. (ECF No. 33 at 4.) Upon reviewing the R&R and

13   underlying briefs, this Court finds good cause to adopt Judge Cobb’s recommendation in

14   full.

15           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

16   33) is adopted in its entirety.

17           It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 21) is

18   denied.

19           It is further ordered that Defendants’ motion to strike Plaintiff’s motion for summary

20   judgment (ECF No. 32) is denied as moot.

21           DATED THIS 6th day of March 2020.

22

23

24
                                                MIRANDA M. DU
25                                              CHIEF UNITED STATES DISTRICT JUDGE

26

27

28

                                                   2
